Title: To George Washington from Henry Knox, 10 September 1783
From: Knox, Henry
To: Washington, George


                  
                     Sir
                     West point 10th Septr 1783
                  
                  I have the honor to enclose the weekly return of the troops.  On the 7th instant the remainder of the 3d Massachusetrs regiment arrived from the southward in a pretty healthy state, having left but few upon the road.
                  The troops having been uncommonly sickly for this place, and a malignant putrid fever being among their disorders, I have fixed upon the barrack at Constitution Island as an hospital, and to remove entirely the hospital from New Windsor.  There being a number of patients in that hospital, who labour under such complaints as to afford no prospects of any duty from them, I have upon the recommendation of Doctor Eustis discharged those who had about six months to serve, and furloughed those who had a longer term.
                  It being decided by the Minister of War that we could have no artificers to erect new Magazines, it remains only to make the best arrangements with the old ones.  We therefore are levelling the south curtain of the exterior of Fort Clinton which covers the Magazine, and shall build up a dry stone wall and point it with mortar outside.  Windows or openings are to be made upon principles of security to admit a circulating air, by which we hope to expel tha damp air that has always remained in it for the want of openings opposite to each other.
                  We have had cold unpleasant weather since the commencement of the present month, which has greatly affected the troops, as they have only the remains of their under cloaths which they purchased in the Spring.  If there should be a probability of the men being detained untill the first of November it would be absolutely necessary that some woolen waistcoats and overalls should be furnished them if in store or possible to be obtained.
                  The Officers in general are exceedingly anxious to have some final arrangement made.  They see an uncheary wind advancing fast upon them without having the power in their present situation of making adequate preparations against its inclemencies.  If they should be held untill the winter arrives and then be disbanded, their misery would be extreme.  They can have little hopes of assistance from those who ought to be their friends.  It is apparent from the foul, illiberal spirit manifesting by many parts of Connecticut, that their hands are out stretched against the Officers.  I mention these matters not with a view to accelerate arrangements which must in some measure depend upon the British evacuating New York, but merely to shew the anxiety of the Officers to be liberated from a service that appears to have no object.
                  The ordnance and stores in the posts upon the Mohawk River, although not very numerous are of some value.  The services of the company of Artillery which was stationed there, expired with the rout of the Army, and there are there illegible
                      an Officer of Artillery and three or four men.  I have not furnished others in their place from an expectation that some final arrangements would take place, but as this is not the case, I have to request your Excellency’s directions whether I shall send to those posts an Officer and fifteen or twenty Artillery men.
                  I am apprehensive that the preparations which have been made at this point to celebrate peace, have been made in vain.  A little further advance of the season will render our bowers uncomfortable places of festivity.  The fireworks indeed might with great care, and a good Vessel be transported down the river by water, but they cannot admit of land transportation.  I have the honor to be with the highest respect Your Excellencys Most obedient servant
                  
                     H. Knox
                  
               